J-S41027-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JEROME BLANCHETT                           :
                                               :
                       Appellant               :   No. 1832 MDA 2019

              Appeal from the PCRA Order Entered October 3, 2019
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0004472-2008


BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STRASSBURGER, J.*

MEMORANDUM BY McLAUGHLIN, J.:                       FILED DECEMBER 30, 2020

        Jerome Blanchett appeals pro se from the order entered on October 3,

2019, which dismissed his fourth Post Conviction Relief Act (“PCRA”) petition

as untimely. See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        In April 2009, a jury found Blanchett guilty of four counts of Robbery,

three counts of Criminal Conspiracy to commit Robbery, and two counts of

Aggravated Assault. The crimes stemmed from the violent assaults and

robberies of pizza delivery men between March and May 2008. The trial court

sentenced Blanchett to an aggregate sentence of 52 to 104 years’

incarceration. He appealed, and this Court affirmed the judgment of sentence;

the Pennsylvania Supreme Court denied allowance of appeal in September




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S41027-20



2010. Blanchett subsequently filed a first and second PCRA petition, both of

which were denied.

     In May 2016, Blanchett filed a third PCRA petition alleging that he

received a letter dated April 11, 2016, from an attorney associated with the

Pennsylvania Innocence Project. The letter stated that another prisoner,

Johnnie Mccollum, had claimed in a letter that he committed the robberies for

which Blanchett was convicted and that Blanchett was innocent. The PCRA

court dismissed Blanchett’s third PCRA petition as untimely, and this Court

affirmed. We explained:

        [Blanchett’s] judgment of sentence was final on December
        13, 2010, 90 days after our Supreme Court denied his
        petition for allowance of appeal, and Blanchett had until
        December 13, 2011 to file a timely petition for collateral
        review.

        The instant appeal is from dismissal of Blanchett’s third
        petition for collateral relief. This petition was filed on May 6,
        2016, more than four years after his judgment of sentence
        became final. Therefore, the petition is facially untimely and
        we may not consider it unless Blanchett has presented and
        proved an exception to the PCRA’s timeliness requirement.
        42 Pa.C.S.A. § 9545(b)(1).

                                      ***

        Blanchett asserts that his current petition is saved from the
        PCRA’s time bar based on newly-discovered facts set forth
        in the letter from Johnnie Mccollum in which Mccollum
        admitted committing robberies for which [Blanchett] was
        convicted. [Blanchett’s] Brief at 6.

                                      ***

        Blanchett has not met [his] burden. As the PCRA court
        recognized,



                                      -2-
J-S41027-20


        [Blanchett’s] presentation of an after-trial confession fails to
        satisfy his burden of proving the timeliness exception. First,
        [Blanchett] fails to plead why Mccollum’s alleged
        involvement could not have been obtained at or prior to the
        conclusion of trial by the exercise of reasonable diligence.
        In spite of thorough investigation of the robberies,
        [Blanchett’s] representation by experienced counsel, and
        the defense theory that [Blanchett] did not commit the
        crimes, the evidence contained no mention of Johnnie
        Mccollum. The issue of [Blanchett’s] involvement in the
        crimes is cumulative of matters fully addressed at trial.

        [Further, Blanchett] offers Mccollum’s statement solely to
        impeach the credibility of trial witnesses who identified
        [Blanchett] as the assailant.

        PCRA Court Memorandum Opinion and Order, 11/7/17, at
        7.

        Our review of [Blanchett’s] amended PCRA petition confirms
        the PCRA court’s findings. In his amended petition,
        [Blanchett] simply pronounces that his “claim of Actual
        Innocence raised in this present petition could not have
        been presented in [his] original PCRA petition nor in [his]
        subsequent petition.” Amended Petition, Appendix at 2. He
        suggests that by filing the petition within 60 days of his
        receipt of the letter from Johnnie Mccollum, his petition is
        timely. However, he does not allege, let alone prove, that
        his “newly-discovered facts” could not have been
        ascertained by the exercise of due diligence, as required by
        42 Pa.C.S.A. § 9545(b)(1)(ii).

        We agree with the PCRA court’s conclusion that Appellant’s
        third PCRA petition was untimely and that Appellant failed
        to plead or prove any exception to the PCRA’s timeliness
        requirements.

Commonwealth v. Blanchett, No. 312 MDA 2018, 2018 WL 4443068, at

*2-3 (Pa.Super. filed Sept. 18, 2018) (unpublished memorandum) (footnotes

omitted).




                                     -3-
J-S41027-20



      In July 2019, Blanchett filed the instant PCRA petition, his fourth.

Blanchett again raised the singular argument that he was innocent because

he received a letter from the Innocence Project that stated that Johnnie

Mccollum had claimed responsibility for Blanchett’s crimes. The PCRA court

dismissed Blanchett’s fourth PCRA petition as untimely and this appeal

followed.

      Blanchett raises one issue for our review: “Whether the PCRA court

erred when the court determined that the actual innocence claim is time-

barred?” Blanchett’s Br. at 3 (unnecessary capitalization omitted).

      “Our standard of review of the denial of a PCRA petition is limited to

examining whether the evidence of record supports the court’s determination

and whether its decision is free of legal error.” Commonwealth v. Beatty,

207 A.3d 957, 960-61 (Pa.Super. 2019). A PCRA petition, “including a second

or subsequent petition, shall be filed within one year of the date the judgment

becomes final[.]” 42 Pa.C.S.A. § 9545(b)(1). The PCRA’s time limit is

mandatory and jurisdictional in nature, and the court may not ignore it in

order to reach the merits of the petition. Commonwealth v. Murray, 753
A.2d 201, 203 (Pa. 2000). Courts may consider a PCRA petition filed more

than one year after a judgment of sentence becomes final only if the petitioner

pleads and proves one of the following exceptions: (1) governmental

interference in raising the claim; (2) newly-discovered facts that could not

have been discovered with due diligence; or (3) a newly recognized

constitutional right that has been held to apply retroactively. See 42 Pa.C.S.A.

                                     -4-
J-S41027-20



§ 9545(b)(1)(i)-(iii). Any petition attempting to invoke the statutory

exceptions “shall be filed within one year of the date the claim could have

been presented.” Id. at § 9545(b)(2).

      Instantly, it is undisputed that Blanchett’s fourth PCRA petition is

patently untimely. Therefore, Blanchett was required to plead and prove at

least one of the time bar exceptions. Id. at § 9545(b)(1)(i)-(iii).

      Blanchett attempts to assert the newly-discovered fact exception,

pursuant to section 9545(b)(1)(ii). His argument, in full, is as follows:

         In this instant matter Appellant received a letter dated April
         11, 2016, from an attorney from the Innocence Project
         informing this Appellant that they are in possession of a
         letter from a Mr. Johnnie Mccollum stating that he
         committed robberies that this Appellant was convicted for
         and this Appellant should file a PCRA to raise a claim of
         actual innocence. This Appellant filed a motion to amend a
         claim of actual innocence to a pending PCRA petition this
         Appellant had in the PCRA court. A subsequent PCRA
         petition may not be considered while a previous petition is
         still pending.

Blanchett’s Br. at 5.

      Blanchett’s present argument is simply a rehash of an issue that we

previously rejected. As noted above, this Court rejected this identical claim on

appeal from the denial of Blanchett’s third PCRA petition. See Blanchett, No.

312 MDA 2018, 2018 WL 4443068, at *3. No relief is due.

      Order affirmed.




                                     -5-
J-S41027-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/2020




                          -6-